Citation Nr: 0530894	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  02-13 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from March 1981 to October 
1988.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the RO that, 
in part, denied a disability rating in excess of 40 percent 
for service-connected low back pain with limitation of motion 
and arthritis.

The veteran failed to appear for a videoconference hearing 
before a Veterans Law Judge that was scheduled for March 
2004.

In May 2004, the Board remanded this matter for additional 
development.  

In August 2005, VA's Appeals Management Center granted a 
separate 10 percent rating for radiculopathy of the left 
lower extremity, evaluated as 10 percent disabling.

As a final preliminary matter, the Board notes that, in June 
2002, the veteran appeared to raise the issue of service 
connection for migraines.  As that issue has not been 
adjudicated by the RO, it is not properly before the Board; 
hence, it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's low back disability is manifested primarily 
by degenerative disc disease with characteristic pain, muscle 
spasms, muscle weakness, and decreased left ankle reflex with 
little intermittent relief.

2.  The veteran has forward flexion of the thoracolumbar 
spine to 90 degrees with pain at the extreme of motion and no 
othere functional impairment, no reported neurologic 
impairment on the right, and no more than moderately severe 
incomplete paralysis of the sciatic nerve on the left.


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent for a low 
back disability are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).

Through the September 2002 statement of the case (SOC), the 
March 2004 and August 2005 SSOCs, and the January 2002, June 
2004, and February 2005 letters, the RO and VA's Appeals 
Management Center (AMC) notified the veteran of the legal 
criteria governing the claim (to include the applicable 
rating criteria), the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim for a disability rating in excess of 40 percent for 
a low back disability.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claim.

The veteran's representative has recently contended that the 
veteran has not been informed of the specific evidence needed 
to substantiate the claim.  The representative did not 
elaborate on this contention.  VA has told the veteran what 
the evidence needed to show to substantiate entitlement to 
higher ratings, and has informed her of the kinds of evidence 
that would support the claim.  Thus, she has received notice 
of the specific evidence needed to substantiate the claim.

VA's January 2002, January 2004, and February 2005 letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant of what evidence will be obtained by the 
claimant and which evidence will be obtained by VA.  VA 
informed her that VA would make reasonable efforts to help 
her get evidence necessary to support her claims, 
particularly, medical records, if she gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that the veteran provide the names and addresses of 
medical providers, the time frame covered by the records, and 
the condition for which she was treated, and notified her 
that VA would request such records on her behalf if she 
signed a release authorizing it to request them.

The June 2004 letter asked her if she had any additional 
evidence to submit, and thereby put her on notice to submit 
information or evidence in her possession.  

The Pelegrini court also held that notice pursuant to the 
VCAA should be provided prior to the initial adverse 
decision.

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  However, the Court has also held that an error in 
the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  

The Board finds that, in this case, any delay in issuing the 
section 5103(a) notice was not prejudicial.  She had the 
opportunity to submit evidence and information after the 
notice, and to have her claim adjudicated by the RO or AMC 
prior to consideration by the Board.  If she submitted 
additional evidence substantiating her claim, she would have 
received the same benefit as if she submitted the evidence 
prior to the initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(new and material evidence received prior to the expiration 
of the appeal period, or prior to the appellate decision, if 
a timely appeal has been filed, will be considered as having 
been filed with the claim, which was pending at the beginning 
of the appeal period); see also 38 C.F.R. § 3.400(q)(1) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO or AMC has obtained 
copies of the veteran's service medical records and obtained 
copies, as well, of outpatient treatment records.  The 
veteran also has been given opportunities to submit and/or 
identify evidence to support her claim.  While the current 
record does not include a report of a VA MRI scan in November 
2001 and a treatment record from Dr. Steel at the Dorn VA 
medical center (VAMC) in May 2002-both of which the veteran 
had identified-VA did request all available records from 
that facility.  The record includes the report of a more 
recent MRI scan and VA examinations), and the it is the most 
recent evidence that is controlling in a claim for increase.  
Francisco v. Brown, 7 Vet App 55 (1994).  Significantly, the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.  

The veteran has also been afforded necessary examinations.  
38 U.S.C.A. § 5103A(d) (2005).  The veteran's representative 
has also contended that VA has not obtained an adequate 
medical opinion.  He did not specify what further opinion was 
necessary.  The recent examinations do contain findings 
necessary to evaluate the back disability in accordance with 
the rating schedule, and the Board cannot discern further 
information that would be needed to evaluate the disability.

There is no indication that further assistance would be 
reasonably likely to substantiate the claim, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.

II.  Factual Background

Service connection was established for a lower back condition 
with associated pain on movement, effective October 1988.

The veteran underwent a VA examination in January 2002.  She 
reported the onset of back pain in 1986, after lifting some 
wheels.  The veteran had been hospitalized in service for 
approximately 45 days, with traction, physical therapy, and 
medications.  Current symptoms included lower back pain, 
radiating down her left leg to her great toe.  Examination 
revealed that the veteran was able to heel and toe walk, 
squat, and rise without difficulty on the right, and with 
minimal difficulty on the left.

Range of motion of the lumbar spine was to 50 degrees on 
flexion, to 0 degrees on extension with some pain, and to 20 
degrees on right and left lateral bending.  Straight leg 
raising test was positive.  Deep tendon reflexes, 
bilaterally, were 1+.  The VA examiner diagnosed mechanical 
low back pain with radiculopathy to the left, and a positive 
straight leg raising test.

VA clinical notes, dated in May 2002, showed an assessment of 
lumbar radiculopathy.

A statement received in July 2003 from J. Samuel Seastrunk, 
M.D., indicates that the November 2001 MRI scan revealed 
minimal disc bulge at L4-L5, and small broad-based disc 
protrusion at L5-S1with mild compromise of thecal sac and 
descending S1 nerve root.
  
Records received from the Social Security Administration in 
November 2003 reflect that the veteran had been considered 
disabled since November 2001.

Private medical records reflect that the veteran presented 
for emergency services in July 2004 because she was unable to 
manage the back pain.

The veteran underwent a VA examination in July 2005.  She 
reported increased pain with radiation to the left leg and 
paresthesias into her left foot, mainly at her great and 
second toes.  She is occasionally awakened at night due to 
pain.  The veteran denied any surgeries.  She currently had 
spinal injections every four to six weeks, which provided 
periodic relief lasting approximately two weeks.  Her last 
physical therapy was in 2000.  Reportedly, the veteran used 
crutches when her left leg gave out, which occurred with 
weight-bearing longer than 1.5 hours.  Current symptoms 
included constant sharp pain with radiation down the left leg 
into the left foot, affecting her ability to walk and 
favoring her left side.  

Repetitive use increased the pain.  The VA examiner noted 
that the veteran had been diagnosed with intervertebral disc 
syndrome, but had not been placed on bed rest during the past 
12 months.  The veteran reported flare-ups, occurring one to 
two times each week and lasting from one to three days, to 
the point of incapacitation at times requiring constant bed 
rest.

Examination revealed spasms as well as tenderness to the left 
paraspinal muscles, lumbosacral junction, and buttocks.  
Straight leg raising elicited low back and  buttock pain, 
left greater than right.  Motor strength was 5/5 on the right 
and 4+/5 on the left, on hip flexor, thigh, and hamstring 
strength.  Sensory examination was normal on the right, but 
abnormal on the left in the L5-S1 distributions.  The veteran 
did not have any sensations in her great toe or second toe on 
the left, to 10 gram on a filament test.  Her gait was 
abnormal, favoring the left leg, and was slow and deliberate.
  
Range of motion of the lumbar spine, was to 90 degrees on 
flexion with end-of-range pain and increasing pain when 
returning to upright position; to 20 degrees on extension 
with end-of-range pain present; to 20 degrees on right 
lateral bending, and 15 degrees on left lateral bending with 
end-of-range pain; and to 40 degrees on rotation to the 
right, and 30 degrees on rotation to the left with end-of-
range pain.  The range of motion of the thoracolumbar spine, 
was to 10 degrees on flexion at the waist at rest.  The 
examiner noted that the measured ranges of motion were not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  

An MRI scan (performed in December 2003) revealed evidence of 
degenerative stenosis involving the central spinal canal and 
the intervertebral nerve root canals at the L4-L5, and much 
lesser degree at the L5-S1 level.  The degree of stenosis at 
the L4-L5 level had increased minimally since July 2001.  X-
rays revealed evidence of degenerative change involving the 
posterior elements at L5-S1, as well as both sacroiliac 
joints.  The diagnoses were lumbar strain, sciatica, and 
degenerative disc disease of the lumbar spine.

Neurological examination revealed weakness of 4/5 in the 
extensor hallucis longus and tibialis anterior muscle in the 
left leg.  Straight leg raising in the left leg also induced 
pain in the back, which reproduced leg pain as well.  The 
motor system examination demonstrated normal muscle mass, 
tone, and strength.  Primary sensations demonstrated a 
decrease in monofilament touch in the left L5 dermatome 
distribution.

There was a decreased ankle jerk in the left ankle.  Other 
reflexes were described as normal at 2+.  The diagnosis was 
L5 and S1 radiculopathy in the left leg.  The examiner 
commented that the MRI scan was consistent with progression 
of the degenerative lumbosacral spine disease and herniated 
disk, and that the veteran's level of impairment was 
"significant" based on pain and numbness.

III.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown.

When evaluating musculoskeletal disabilities rated on the 
basis of limitation of motion, VA must in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

During the course of this appeal, VA revised the criteria for 
evaluation of intervertebral disc syndrome, effective on 
September 23, 2002.  67 Fed. Reg. 54345 (August 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  
VA again revised the criteria for evaluation of diseases and 
injuries of the spine, effective on September 26, 2003.  
68 Fed. Reg. 51454-51456 (August 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005)).  

VA changed the rating criteria for back disabilities twice 
during the pendency of this appel.  The new rating criteria 
are not applicable to the period prior to their effective 
dates, while VA must consider the applicability of the new 
and old versions of the rating criteria for the periods after 
the effective dates of the changes.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997); VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 
(2004).

The veteran's low back disability is currently rated under 
the former provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  A 40 percent rating is established under Diagnostic 
Code 5295 when there is severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The currently assigned 40 percent disability rating 
is the maximum rating under that diagnostic code.

Alternatively, the veteran's disability may be evaluated 
under former provisions of Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome.

Under former Diagnostic Code 5293, a 40 percent rating is 
warranted for severe intervertebral disc syndrome, recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (in 
effect prior to September 23, 2002).

Recent VA examinations showed sciatic neuropathy, muscle 
spasm, muscle weakness, and a "decreased" left ankle 
reflex.  The evidence also showed the need for spinal 
injections every four to six weeks, which provided little 
intermittent relief of the characteristic pain.  

Given these findings, the veteran's complaints, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, and 
resolving reasonable doubt in the veteran's favor, the Board 
finds that the evidence approximates the criteria for a 
60 percent rating under the oldest version of the rating 
criteria applicable to this claim.  Diagnostic Code 5293; see 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The question now becomes whether the veteran is entitled to a 
rating in excess of 60 percent.

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurological 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under revisions to Diagnostic Code 5293 (2002) and the new 
Diagnostic Code 5243 (2003), a maximum, 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Because the veteran has been awarded a 60 percent rating, she 
could not receive a higher rating on the basis of 
incapacitating episodes.

The notes following Diagnostic Code 5243 and the last version 
of Diagnostic Code 5293, provide that, when evaluating on the 
basis of chronic orthopedic and neurological manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurological disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

The revised rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  68 Fed. 
Reg. 51,455 (Aug. 22, 2002).

The orthopedic manifestations of the veteran's back 
disability consist of limitation of motion, and the 
neurological manifestations consist of impairment of the 
sciatic nerve.

Under criteria in effect between September 2002 and September 
2003, a maximum rating of 40 percent was available for severe 
limitation of motion in the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Disability of the sciatic nerve is evaluated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2005), which provides an 80 
percent evaluation for complete paralysis, the foot dangles 
and drops, no motion is possible of the muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.  A 60 percent rating is provided for severe incomplete 
paralysis with muscle atrophy.  A 40 percent rating is 
provided for moderately severe incomplete paralysis; a 20 
percent rating for moderate incomplete paralysis; and a 10 
percent when there is mild incomplete paralysis.  

The rating schedule provides the following guidance in 
determining the severity of nerve paralysis:

Neuralgia, cranial or peripheral, 
characterized usually by a dull and 
intermittent pain, of typical 
distribution so as to identify the nerve, 
is to be rated on the same scale, with a 
maximum equal to moderate incomplete 
paralysis. See nerve involved for 
diagnostic code number and rating. Tic 
douloureux, or trifacial neuralgia, may 
be rated up to complete paralysis of the 
affected nerve.  
38 C.F.R. § 4.124 (2005).

Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and 
constant pain, at times excruciating, is 
to be rated on the scale provided for 
injury of the nerve involved, with a 
maximum equal to severe, incomplete, 
paralysis.  See nerve involved for 
diagnostic code number and rating. The 
maximum rating which may be assigned for 
neuritis not characterized by organic 
changes referred to in this section will 
be that for moderate, or with sciatic 
nerve involvement, for moderately severe, 
incomplete paralysis.
38 C.F.R. § 4.123 (2005).

The most recent examination shows that the veteran has 
essentially normal ability to bend forward, except for pain 
on the extreme of moion.  Thus, severe limitation does not 
appear to be present.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 2 (2005) 
(providing that normal forward flexion of the thoracolumbar 
spine is 90 degrees).  Assuming arguendo that the veteran has 
severe limitation of motion, she would be entitled to a 40 
percent rating for the orthopedic component of her low back 
disability.  

The July 2005 examiner found that the veteran's neurological 
disability consisted of L5 and S1 radiculopathy involving the 
sciatic nerve on the left.  While the examiner clearly found 
muscle weakness in the left leg, there is no objective 
finding of muscle atrophy.  Thus, the veteran would be 
entitled to, at most, the rating for moderately severe 
paralysis of the sciatic nerve.  A 40 percent rating for the 
orthopedic component of the disability, and a 40 percent 
rating for the neurological component would combine for a 60 
percent rating under 38 C.F.R. § 4.25 (2005).

The most recent version of the back rating criteria retains 
the same criteria for rating sciatic nerve disability, but 
altered the criteria for evaluating the orthopedic component 
by providing a General Rating Formula.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).  This formula assigns a 
maximum 40 percent evaluation for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

Higher evaluations are assigned for ankylosis, but the 
veteran retains significant back motion, and thus does not 
have ankylosis.  The provisions of 38 C.F.R. § 4.40, 4.45, 
4.59, are not for consideration where, as in this case, the 
veteran is in receipt of the highest rating based on 
limitation of motion and a higher rating requires ankylosis.  
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

The newest rating criteria also do not provide a basis for an 
evaluation in excess of 60 percent.  As just discussed, the 
veteran's neurological manifestations warrant, at most, a 
separate 40 percent evaluation.  Because the veteran does not 
have ankylosis, the General Rating Formula does not permit an 
evaluation for the orthopedic component in excess of 40 
percent.  These evaluations do not combine for an evaluation 
in excess of 60 percent.  38 C.F.R. § 4.25.  Hence, the 
alternate rating criteria, as discussed above, do not provide 
a basis for a higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (as in effect from 
September 26, 2003).  

For the foregoing reasons, the Board finds that a 60 percent, 
but no higher, evaluation is warranted for the veteran's low 
back disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5293.


ORDER

A 60 percent rating is granted for the veteran's low back 
disability.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


